Order entered December 31, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01355-CR

                                   L.D. MILLER, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F11-27250-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On November 10, 2015, we ordered the trial court to make findings regarding the

completeness of the reporter’s record in this appeal. We ADOPT the findings that: (1) the

Honorable Elizabeth Frizell is not the judge who presided over the trial and has no personal

knowledge of the case; (2) the docket sheet reflects hearings were conducted as follows:

              October 11, 2011: bond hearing

              October 12, 2011: bond hearing

              May 10, 2013: pretrial hearing

              October 15, 2013: hearing on motion for continuance
              April 8, 2014: jury selection

              April 9, 2014: jury trial

              May 13, 2014: hearing on motion to reinstate bond

              May 27, 2014: admonished on 20-year offer

              October 7, 2014: jury selection, punishment phase only

              October 8, 2014: verdict

(3) Sharon Hazlewood, the court reporter who participated in the case, is ill and cannot perform

any meaningful work in the foreseeable future; (4) the court did previous research into the issue

and has determined Ms. Hazlewood does not have any additional recorded hearings associated

with this case; (5) the court has conferred with court reporter Sharina Fowler and determined she

has no recorded hearings associated with this case; (6) the record contains no waivers of a court

reporter for any of the hearings; (7) there are no additional notes that are available for

transcription; (8) appellant timely requested; and (9) if any notes were lost or destroyed,

appellant was not at fault.

       The reporter’s record before this Court consists of Volumes 1, 3, 4, 5, 6, and 7 prepared

by court reporter Melva Key, and Volume 2, prepared by court reporter Sharon Hazlewood.

These volumes cover the April 8, 9, and 10, 2014 trial proceedings and the October 7 and 8,

2014 punishment proceedings.

       We ORDER appellant to file his brief by FEBRUARY 5, 2016.

        We DIRECT the Clerk to send copies of this order to counsel for all parties.


                                                    /s/    ADA BROWN
                                                           JUSTICE